Speer, Justice.
[Cook foreclosed a mortgage against Roberts et al., given to secure a debt for supplies and provisions used for the purpose of making the crop which was mortgaged. There was a general waiver of homestead. Mrs. Roberts obtained an exemption, and failing to secure all of the prop erty free from the lien of the mortgage, she and her hus band filed an affidavit claiming $50.00 worth of household and kitchen furniture, and two hundred and fifty bushels of corn out of the crop raised on the place. Plaintiff ruled the sheriff to require him to sell the corn. The sheri *743answer set up the exemption claimed by Roberts and wife. The court held the exemption good, and plaintiff excepted.]